Citation Nr: 1539023	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to June 1966.  He also had additional service in the United States Air Force Reserve (USAFR or Reserve) from March 1967 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a lumbar spine disability.

The Veteran testified before the undersigned judge at a Travel Board hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2011, the Board remanded the case for further evidentiary development.  The case was returned to the Board in July 2014, when the Board denied the Veteran's claim for lumbar spine disability.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In May 2015, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion that same month, vacating the July 2014 Board decision and remanding the matter for additional proceedings consistent with the joint motion.  The case has been returned to the Board at this time in compliance with the Joint Motion for Remand.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for lumbar spine disability.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

Regarding the Veteran's service connection claim, the Board notes that the Veteran's active duty service treatment records are unavailable and his Reserve service treatment records contain several notations pertaining to his back.  In its October 2011 remand, the Board conceded that the Veteran has a current lumbar spine disorder, and acknowledged that the Veteran's statements at his June 2011 hearing that he injured his back in November 1964 when he jumped off the wing of a plane, establish an in-service lumbar spine injury.  

The Board ordered the AOJ to schedule the Veteran for a VA examination, which was conducted in March 2012.  At the time, the examiner acknowledged the Veteran's in-service injury, but opined that it was less likely than not that the Veteran's lumbar spine disorder was related to his military service.  In so finding, the examiner conceded that degenerative disc disease may result from a traumatic event, but found that the Veteran did not suffer any in-service traumatic event that could account for his current lumbar spine disorder.  The examiner ultimately concluded that the lumbar spine disorder was more likely than not due to age.  It was noted in the joint motion, however, that the examiner did not define what constituted a traumatic event that could result in degenerative disc disease.  Further, it was noted that the examiner did not provide any rationale for why the Veteran's conceded in-service injury from jumping off the wing of a plane was not the type of medical trauma that could have resulted in his current lumbar spine disorder.  Thus, the joint motion noted that the March 2012 VA examination was inadequate.  The Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").

Therefore, the Board finds that to comport with the May 2015 joint motion for remand, and because the March 2012 VA examiner's report did not provide an adequate rationale, the case must be remanded so that another examination and nexus opinion can be obtained.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine disorder, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records, that are not already of record, with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an orthopedic specialist.  Furnish the Veteran's file to the specialist to provide a medical nexus opinion.  The entire claims file must be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After the claims file is reviewed, the examiner should offer an opinion as to whether it at least as likely as not (50 percent or greater probability) that the Veteran's in-service injury from jumping off the wing of a plane, or any other incident of service, resulted in the Veteran's current lumbar spine disorder.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should also address the March 2012 VA examination statement that traumatic events can lead to degenerative disc disease and spinal stenosis.  The examiner should discuss what qualifies as a traumatic event under a medical definition of trauma, and whether the Veteran's in-service injury meets the medical criteria of a significant traumatic event, such that it could have resulted in the Veteran's current lumbar spine disorder. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for a lumbar spine disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


